 
 
  

CON
ee | Vi LR Kights
Wa

 

Case 1:19-cv porate rptey p Big
Side rasyLvara pet

1'1G-LU.95. 3

 

 

Ks 7. Cragin under Bivens

 

Saddam Samoan Daoual Somme 2okaq—otl.

 

 

 

Ve

 

Warden Gene Reoslew A all stele

 

 

 

Pom buns at Nene ber Lvb-pss coyparsdle

 

 

 

 

) \
TO ms S4G re gation WMWwal ony Iason,

 

 

 

 

Wile dscpliner_ac ~ J prrastactivec

 

 

 

STatereat i Dts

 

 

 

 

 

 

Oh “fenvors Z lea | Les aittodaeq

 

by on Coup A. Saale which lead

 

 

Tl Charses )  mmeola gee SCI NGAI ov

 

 

 

 
Case 1:19-cv-00953-SHR-EB Document1 Filed 06/03/19 Page 2 of 5

 

 

 

Why QZ. (nirestteg Un_ts Conshons

 

 

po"

 

 

AP tec ae nnesy TON Wes Gnclithed _

 

 

wos Chemedd bat De DHA

 

 

 

N\A —=——

 

 

 

 

 

LxPong eg May Charges a he

 

 

 

| CO nclughood Ghat qt wasnt S vppase—

 

tobe Change itn ony Ae

 

 

 

 

allyeeY Chics.

 

—_ . ) yd ,
re SIS [eam Qed 3 Freusher

 

 

 

 

 

| Fe tp. ~ ac2ah Raison, q ave aeons

 

 

 

Qo Cbg S.

 

 

ch (s\ana ues ay a 9

 

 

 

Upa Guus Jag: TT awest Nace a tonske na)

 

 

 

 

Os ieee as Ryolzrwd on Gia the YLasqns

 

 
Case 1:19-cv-00953-SHR-EB Document1 Filed 06/03/19 Page 3 of 5

 

oy. M Y gation e.

 

 

TS!

 

\

 

 

Tare, ahavsted all Ae _ag'nistaitive

 

 

 

remedies. Bait thot omy Passitee

 

On Conc ocatkgh Wo er cette ta

 

 

 

 

SPeole: Ae Gre person in Chase.

 

 

 

 

TL een lot he Gre eearenal clic,

 

 

nA Al ang ans Success who Ahls

 

 

Jas

 

 

 

IM) Segcraation 1S ngthirs hub _oWelston

 

 

 

Jy ci wil_ YK

 

 

 

rms ndthins Ipal_an achitoncy histor

 

 

Frat eS he eens bet Pe habe or

 
!
i

Case 1:19-cv-00953-SHR-EB Document1 Filed 06/03/19 Page 4 of 5

IN

 

 

Pe supectack

 

 

 

 

 

 

 

 

 

[he Comal Le s_my_lgt Chet le, 2)

 

 

 

| tr 2d —9_avaicl it eck pth

 

 

 

 

 

 

\ IS Dassibl. in Ghis pri son, Dre eirting

 

staff [embers are Carekes fae Ghee lows

 

 

 

Intnix =Ry Pe Ay het

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
          

 

 

 

 

 

 

 

 

TST

Tie

 

 

 

 

 

 

 

 

 

 
 
 
   

nh.
Pathe ie ee

   
    
   
  
       
 
 
 

   

Bop She re
Bon ctwemi ons hs pied

a Servant ooned

    
 

 

soba op tnt
peat
esha

 
 

 

 
 

mo
al
cs ip

     

 

 
